Citation Nr: 9925170	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  99-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
heart disability as a result of surgery, and follow-up care, 
performed at a Department of Veterans Affairs facility in 
November 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1960 
to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted benefits under 
38 U.S.C.A. § 1151 for a brachioplexus injury to the left 
side, and for a paralyzed left hemidiaphragm as a result of 
VA surgery and treatment in November 1995; and denied 
benefits under 38 U.S.C.A. § 1151 for additional heart 
disability as a result of VA surgery and treatment in 
November 1995.  

The Board notes that the veteran testified at a personal 
hearing before the undersigned Member of the Board at the RO 
in May 1999.  At that time, he indicated that he wished to 
raise claims for other disabilities that arose from VA 
treatment; however, it was unclear from the veteran's 
testimony what those disabilities were, see transcript pages 
4 and 5.  The veteran's representative felt that the 
veteran's additional problems all referred to his heart 
problems. (T-9).  The RO is advised to contact the veteran 
and ascertain the nature of all claims he wishes to pursue, 
and to develop those claims accordingly.  In addition, during 
the veteran's personal hearing he was advised that the record 
would remain open for 60 days to afford him the opportunity 
to submit medical evidence showing additional disability as 
the result of VA treatment.  An August 1999 report of contact 
with the RO reveals that no additional evidence or material 
has been submitted.


REMAND

Initially, the Board notes that VA treatment reports from the 
veteran's period of hospitalization in November 1995 are not 
currently associated with the claims folder.  While it 
appears that the RO reviewed this evidence when considering 
the veteran's claim, it was not included with the record that 
was transferred to the Board.  The September 1998 rating 
notes the evidence considered included VA medical and 
administrative reports from April 1995 forward.

Next, the Board notes that the relevant statutory criteria 
applicable to this case appear at 38 U.S.C.A. § 1151 (West 
1991), which provides that, if a veteran suffers an injury or 
an aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(1998).  

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  However, the veteran's 
claim for benefits under section 1151 was filed in July 1997.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim must be adjudicated by the RO 
and the Board under the version of 38 U.S.C.A. § 1151 extant 
before the enactment of the statutory amendment, as 
interpreted in the Gardner decisions, supra, and under the 
interim rule issued by the Secretary on March 16, 1995, and 
adopted as a final regulation on May 23, 1996.  Thus, neither 
VA fault nor an event not reasonably foreseeable would be 
required for the claim to be granted.  

Nevertheless, in the September 1998 rating decision, the RO 
found that benefits under section 1151 for additional heart 
disability were not warranted because the evidence did not 
show that there was fault on the part of the VA or an event 
not reasonably foreseeable which caused the veteran's 
additional disability.  This determination was made based on 
the opinion of G. James Avery II, M.D., who concluded that 
"[d]espite the fact that this gentleman had a suboptimal 
outcome following his heart surgery, I feel there is no 
evidence of a deviation from the standard of care in this 
case."  Since the RO applied the incorrect law, and a 
complete record is not currently before the Board, the case 
must be returned to the RO for further development and 
adjudication prior to initial consideration by the Board of 
whether the veteran has presented a well grounded claim.  

Accordingly, the case is remanded to the RO for the following 
action:  

1.  The RO should contact the veteran and ask him 
to identify any private physicians who treated him 
for additional heart disability associated with 
the November 1995 procedures performed by the VA. 
After obtaining any authorization as may be 
required, the RO should obtain, and associate with 
the file, copies of any records the veteran has 
identified.  The veteran should also be reminded 
that he may submit written medical opinions in 
support of his claim and that any such material 
received will be associated with the file.

2.  The RO should obtain, and associate with the 
file, copies of the complete clinical records from 
the veteran's period(s) of VA hospitalization in 
November 1995.  

3.  The RO should then review the evidence of 
record, and ensure that the requested development 
has been conducted and completed in full.  The RO 
should readjudicate the veteran's claim under the 
appropriate version of section 1151, as noted 
above.  If it is determined that the veteran has 
presented evidence of a well grounded claim and a 
medical examination and opinion is necessary to 
determine whether there is additional disability 
as the result of VA treatment, then such an 
examination should be scheduled.  The physician 
should review the pertinent records in the claims 
folder and provide a written response to the 
following questions:  

a.  Does the veteran have any demonstrable 
additional disability of the heart (including 
the arteries) as a result of the procedures 
that were performed at the VAMC in November 
1995?  If so, please indicate the nature of 
any additional disability that is present 
(excluding the brachioplexus injury and 
paralyzed left hemidiaphragm for which 
benefits have already been established).  

b.  If the answer to the preceding question 
is in the affirmative, the physician should 
render an opinion as to whether any 
additional disability of the heart identified 
would be considered the continuance or 
natural progression of the disease for which 
the surgery was authorized, or was a 
necessary consequence of the surgery (i.e., 
was intended to result from, or was certain 
to result from, the surgery performed at that 
time).  A complete rationale for the 
opinion(s) expressed should be provided.  The 
physician is advised that fault and or 
negligence are not factors that should be 
considered in providing the requested 
opinions.  

If any development is incomplete, appropriate 
corrective action should be taken.  If the 
decision remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, and given an 
opportunity to respond.  

The veteran is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


